Title: To James Madison from William Jarvis, 14 August 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 14 August 1802
					
					I had the honor to address you on the 10th. & 13th. Instant.  The former was sent by the Brig 

Neptune Captn. Coleman; the latter by the Schr. four Brothers Captn. Rich both for Alexandria. Each 

incloseing Copies of letters from the several Consuls in the streights & a dispatch from Mr Simpson.
					I learn by letter from Cadiz of the 11th. Inst that the 22 gun ship from Larach had sail’d, 

but head winds had obliged her to put back again; & that the Americans in Cadiz had sent an express 

to Gibraltar to our Commodore for Convoy, but that the express had not then returned.  I suppose it 

must have been for a Convoy up the streights but the Letter does not mention.
					By my last I acquainted you with the departure of Genl. Lannes from here without takeing 

leave of the Court  & the Reports concerning the cause, which from what I can learn since are not 

without foundation.  The Public paper has in consequence fallen from ten ⅌Cent to fourteen ⅌Cent 

discount.  It excited so much sensation that the reasons were published yesterday in a Supplement to 

the Official Gazette, of which the original & translation are inclosed.  Since the Generals departure 

the French Citizens assign as the causes beside what was beforementioned, that the Portuguese 

Government has refused to comply with the Commercial part of the treaty in the sense the Genl. 

received it; for instead of admitting all sorts of goods the growth & Manufacture of France, the 

Portugueze Govmt. wanted to prohibit such articles as were not allowed by Law to be imported; 

particularly French Wine & some articles of Manufacture such as Cotton goods &ca. All Foreign Wines & 

Cotton goods being prohibited in this Country, except the latter in their own bottoms direct from India. 

 In fine they wished to put the French on the same footing with other nations.  It is also said that the 

Genl. had reason to suspect that some new Commercial arrangements were makeing between this 

Govmt. & the English Minister.  The Portugueze on their part say that all differences of whatever 

nature have been amicably adjusted between the two Governments, which was communicated to the 

Genl. by his Government, & which he would not communicate to the Court & refused to acknowledge he 

had received.  That two days before his departure the Prince sent him a polite invitation to remain 

here & wished the Genl. to wait on him, which the Genl. refused; & when the Genl. demanded his 

passports he was again requested not to leave here, but he positively refused to stay.
					I have been thus particular supposing even the reports of such an extraordinary affair would 

not be uninteresting, the consequences of which the Wisdom of Government is so fully competent to 

judge, that I shall not even venture any speculations on the subject.  Not any Vessels haveing arrived 

from New York, I cannot say what will be done relative to the quarantine,  those from other ports have 

been freely admitted.  With the highest Consideration I have the honor to be Sir Yr. most Humble Servt.
					
						William Jarvis
					
					
						PS.  By the Bg. Ruth & Mary  Captn. Russell, that sail’d yesterday for Philada. I forward’d a Letter sent from 

Mr. Willis of Barcelona. 
						W. J.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
